EXHIBIT 10.1

SERVICES AGREEMENT

This Services Agreement is a legal agreement ("Agreement") between 30DC, Inc., a
Maryland corporation ("30DC"), having its principal place of business at 80
Broad Street, Fifth Floor, New York, NY 10004, and Henry Pinskier ("Pinskier")
having his principal address as 22 Helenslea Road Caulfield 3161 This Agreement
shall be effective as August 1, 2015.

RECITALS

WHEREAS, Pinskier has served as 30DC's board chair since January 2013 and is
familiar with 30DC's business, including operations, personnel, product
development and public company requirements,

WHEREAS, 30DC wishes to utilize the services of Pinskier as 30DC Interim Chief
Executive Officer ("Int. CEO"),

NOW, THEREFORE, the parties agree as follows:

1. Scope of Services. In consideration for payment as required herein, Pinskier
agrees to provide the services to and on behalf of 30DC, as said services are
more specifically described and fully set forth in Annexure A (Services), which
is attached hereto and made a part hereof by this reference. Hereinafter the
services to be performed by Pinskier referred to as "CEO Services."

2. Term. The parties agree that the initial term of this Agreement ("Initial
Term") shall be from the Effective Date, listed above, through June 30, 2015. 
However, if 30DC employs or otherwise contracts a permanent CEO, this agreement
will be terminated effective the starting date of the permanent CEO. 

3. Consideration.  

A. In consideration for providing the CEO Services, 30DC agrees to issue to
Pinskier and or nominees two million (2,000,000) shares of restricted 30DC
common stock within 15 days of signing this agreement.

B. Pinskier acknowledges that once the two million shares have been issued that
he will continue providing CEO Services for the remainder of the contract term
with no additional compensation.

C. The parties agree that compensation to Pinskier under this agreement is in
addition to the compensation Pinskier receives for serving as 30DC board chair. 

4.   Relationship Of Parties. It is understood by the parties that Pinskier is
an independent contractor with respect to 30DC, and not an employee of 30DC.
30DC will not provide fringe benefits, including health insurance benefits, paid
vacation, retirement benefits or any other employee benefit, for the benefit of
Pinskier.  

--------------------------------------------------------------------------------


5. Choice of Law. Parties expressly agree that the laws of the State of
Delaware, without regard to its conflict of laws principles, shall govern and
apply to this Agreement in all respects, including, without limitation, with
regard to limitations and/or exclusion of certain types of damages. The parties
agree that New York courts shall have exclusive jurisdiction over each party's
person and all arguments to the contrary are expressly waived. Parties expressly
agree that any dispute, cause-of-action, suit or proceeding commenced as a
result of this Agreement, shall be litigated in the state or federal court of
proper jurisdiction with venue in New York to the exclusion of all others.
Parties expressly waive any and all claims of venue and jurisdiction in the
state within which its principal place of business or domicile is located or of
any other state and agrees that the State of New York is the only state having
the proper venue and jurisdiction of this Agreement.

6. Duty of Confidentiality. During the contract term, Pinskier will be privy to
and have access to information relating to the business of 30DC, which is not
generally available in the public domain nor readily ascertainable by
independent investigation, which is subject to reasonable efforts of secrecy,
and which secret nature gives 30DC a competitive advantage. It is agreed that
any and all information relating to the business of 30DC acquired during the
contract term is the sole property of 30DC and constitutes confidential
materials, which are trade secrets of 30DC. Any information obtained or used by
Pinskier in his capacity as Int. CEO for 30DC shall be deemed to be information
related to 30DC's business and exclusively owned by 30DC. Such information
includes, but is not limited to:

(i) Any leads for business from any source, including from the Internet;

(ii) All of the papers, records, files, documents, products, systems, programs,
confidential reports (including, without limitation, technical information on
the performance of 30DC or its businesses and the development or acquisition,
future business or business enhancements), marketing strategies, sales efforts
and training, lists of clients, vendors and contractors, sources of customers or
potential recruits maintained or created by 30DC, including without limitations,
letters and other correspondence, inter-office memoranda, mailing lists,
manuals, profiles, forms, procedural or marketing information and other
materials developed by 30DC or at its direction, or under its supervision or
required to be maintained by any computer data base, manual or memoranda or by
the directives of the management of 30DC, 30DC's ways of doing business,
including search engine utilization strategies; and

(iii.) Any and all documents, formulae, logarithms, code, language, plans,
specifications, software, constituting "Intellectual Property," associated, in
any way, with or developed by 30DC, as that term is commonly used and understood
between the parties, and in the industry, and for which 30DC has taken steps to
keep such information/technology secret from outside third parties.

Collectively the information and materials referenced in 6(A) (i)-(iii) shall be
referenced to herein as "Trade Secrets." Pinskier agrees that the Trade Secrets
are assets belonging solely to 30DC and that they have significant value to
30DC.

--------------------------------------------------------------------------------


8. General Provisions.

A. Entire Agreement. This Agreement (a) contains the entire agreement among the
parties, which said Agreement expressly includes and incorporates herein
Annexure A, which is attached hereto; (b) except as otherwise provided for
herein, may not be amended nor may any rights hereunder be waived except by an
instrument in writing signed by the party sought to be charged with such
amendment or waiver; and (c) is binding upon and inures to the benefit of the
parties, and their respective personal representatives, successors and assigns,
except as set forth above.

B. Construction Principles. Words in any gender are deemed to include the other
gender. The singular is deemed to include the plural and vice versa. The
headings and underlined paragraph titles are for guidance only and have no
significance in the interpretation of this Agreement. 

C. Counterparts. The Agreement may be executed in any number of counterparts,
each of which is deemed an original and as executed shall constitute one
agreement, binding on the parties even though the parties do not sign the same
counterpart. A fax or electronic signature shall constitute the same as an
original for all purposes. 

D. Assignment. Neither party may assign or otherwise transfer this Agreement
without the written consent of the other party.

This Agreement shall inure to the benefit of and bind the parties hereto and
their respective legal representatives, successors and assigns.  

E. Severance Clause. The invalidity or unenforceability of any part of this
Agreement does not invalidate or affect the remainder, which continues to govern
the relative rights and duties of the parties as though the invalid or
unenforceable part were not a part hereof. 

F. Attorney's Fees. In the event of a breach of this Agreement, the prevailing
party is entitled to recover from the breaching party all attorneys' fees and
costs incurred in enforcing this Agreement, with or without suit.

30DC, Inc. Henry Pinskier     By:/s/ Theodore A. Greenberg /s/ Henry Pinskier
CFO, Theodore A. Greenberg Henry Pinskier     Date: 12/22/15 Date: 21/12/15    

 

--------------------------------------------------------------------------------


ANNEXURE A

 

SERVICES

Interim Chief Executive Officer ("Int. CEO") is responsible for leading the
development and execution of 30DC's long-term strategy with a view to creating
shareholder value. The Int. CEO's leadership role also entails being ultimately
responsible for all day-day management decisions and implementing 30DC's long
and short term plans.  The Int. CEO acts as a liason between the Board and
management and communicates to the board on behalf of management. The Int. CEO
also communicates of behalf of 30DC to shareholders, employees, Government
authorities, other stakeholders and the public.

Specific duties and responsibilities will include but not be limited to;

An active role in searching for a permanent Chief Executive Officer,

An active role in seeking capital funding including attracting potential
investors and making presentations to potential investors,

Oversight of technology management and the product development process,

An active role in development and implementation of marketing strategies,

Ensure that expenditures are within the annual budget

Assess principal risks and assure these risks are being monitored and managed,

Ensure effective internal controls and management information systems are in
place,

Ensure high standards of corporate citizenship and social responsibility,

Communicate effectively with the board, shareholders, employees, Government
authorities, other stakeholders and the public.

PRICING OF SERVICES

Two million (2,000,000) shares of restricted 30DC common stock  plus out of
pocket costs for travel and other expenses approved by 30DC, Inc. in advance.